Citation Nr: 0502368	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-15 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.   

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA's duties to notify and assist, consistent with the 
Veterans Claims Assistance Act, VA regulations implementing 
VCAA, and controlling law, have been met.

2.  The veteran served in the Republic of Vietnam for 
approximately 19 months, between April 1967 and November 
1968.

3.  The veteran did not engage in combat with the enemy, and 
his purported PTSD stressor remains uncorroborated.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (d) and (f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws and Regulations - Service Connection for PTSD

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Regulations specific to PTSD service connection claims 
require (1) a medical evidence of a PTSD diagnosis in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2004).  


If the evidence establishes that the veteran had engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of such service, then the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004).


II.  Evidence and Analysis

The veteran served on active duty from November 1966 to 
November 1969.  He served on active duty in the Republic of 
Vietnam between April 1967 and November 1968.  His military 
occupational specialty was as an engineering equipment 
repairman.  See DD 214; DA Form 20.  

The veteran here does not specifically maintain that he 
personally had engaged in combat against the enemy.  Rather, 
he maintains that, while working as a heavy equipment 
operator in Vietnam, he was exposed to enemy fire by snipers 
and that he had to dig trenches with a bulldozer to bury dead 
Vietnamese bodies.  Also, one serviceman reportedly died and 
another was injured when a "shoebox bomb," purportedly 
planted at a bar in Bien Hoa by a boy sent by Vietcong 
forces, exploded.  He states that he is haunted by nightmares 
and flashbacks about the war (visions of dead bodies), 
anxiety attacks, and insomnia.  See 2000 VA medical center 
outpatient treatment records and July 2000 PTSD stressor 
statement.  

As the service personnel records did not show receipt of 
combat-specific citations or awards (discussed in greater 
detail below), attempts were made by the RO to corroborate 
the claimed stressor, as more fully discussed in Section III 
of this decision.  The veteran's service personnel records 
were obtained, apparently from the National Personnel Records 
Center, and they confirm that the veteran served in Vietnam 
from April 1967 to November 1968.  The U.S. Armed Service 
Center for Research of Unit Records (USASCRUR) wrote in 
December 2000 that more detailed information, such as 
specific unit designations, identification of specific 
stressor incidents, approximate dates and locations of their 
occurrence, and names of servicemen involved, is needed to 
conduct a meaningful corroboration effort.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran had engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and 
"campaign" encompass both combat and non-combat activities.  
Id.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat are not ignored, but are evaluated 
along with the other evidence of record.  Id.  However, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.

For the reasons set forth below, the Board finds that the 
veteran did not engage in combat with the enemy.  He served 
in Vietnam between November 1966 and November 1969, for about 
19 months, as an engineering equipment repairman.  He 
received several service awards, including the Vietnam 
Service Medal, National Defense Service Medal, and Vietnam 
Campaign Medal.  None of the service awards noted in DD 214 
appears to have been a combat-specific decoration (such as 
the Combat Infantryman Badge or the Purple Heart), and there 
is no designation of "V" to indicate any such award 
received was for "Valor" in combat.  For instance, a 
National Defense Service Medal was awarded if a veteran 
served honorably between January 1, 1961, and August 14, 
1974.  United States of America Department of Defense Manual 
of Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, at 7-7, September 1996.  

Further, the veteran's military occupational specialty does 
not indicate combat service.  There is no indication in the 
personnel records that he was assigned to, or participated 
in, combat duties.  The fact that no combat-specific 
decorations or awards were given, in conjunction with the 
veteran's military occupational specialty, is also probative 
evidence that he likely did not participate in combat.  

More importantly, the veteran does not actually claim that he 
himself had engaged in combat against the enemy, but claims 
that he suffered trauma from having had to drive bulldozers 
digging trenches for burial of bodies.  He further submitted 
generalized statements about exposure to enemy fire by 
snipers while operating heavy equipment in Vietnam.  The 
veteran also stated that one serviceman died and another was 
injured when a "shoebox bomb," purportedly planted at a bar 
in Bien Hoa by a boy sent by Vietcong forces, exploded.  See 
July 2000 PTSD stressor statement.  For PTSD purposes, a 
stressor must meet two requirements: (1) A person must have 
been "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  See Cohen v. Brown, 10 Vet. 
App. 128, 141 (1997) (quoting DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  The reported 
incidents, assuming that they did occur as alleged, could 
indicate in-service trauma.  However, as discussed earlier, 
none of these reports has been adequately verified and the 
veteran has not provided sufficient information to verify the 
alleged stressor events.  For instance, while the veteran 
claims that the two individuals involved in the "shoebox 
bomb" incident were his "buddies" (see July 2000 
statement) and even recalled that the injured soldier who 
survived the bomb incident "kept yelling 'help me'" (see 
May 2000 VA medical center consultation report), he 
apparently is unable to provide the two individuals' names.  
Moreover, even if the veteran's reports could indicate 
presence in or near a combat zone, uncorroborated allegations 
of proximity to a combat area, without more, is insufficient 
to establish combat service.  VAOPGCPREC 12-99; Zarycki v. 
Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone 
is not sufficient to establish combat service).  

In addition, with respect to the "shoebox bomb" incident, 
the veteran's accounting of the event does not appear to be 
consistent.  More specifically, in the July 2000 statement, 
the veteran reported that two "buddies," presumably male, 
were involved; one reportedly died, but the other survived.  
However, as documented in the January 2001 VA compensation 
and pension (C&P) examination report, the veteran stated that 
two people - a man and a woman - died as a result of this 
event.  These discrepancies, in conjunction with the 
veteran's failure to identify the two individuals, despite 
claiming that they were his friends, erode the credibility of 
the purported stressor statement.  Credibility is an 
adjudicative, not a medical, determination.  The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed the Board's denial of a claim 
for service connection for PTSD on the basis of an 
unconfirmed in-service stressor.  However, in Pentecost, the 
claimant submitted evidence that his unit was subjected to 
rocket attacks.  The Court noted that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See, 
also, Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in 
this case are distinguishable because the veteran has 
submitted no independent evidence of the occurrence of the 
claimed stressor (that is, evidence other than his own 
accounting).  Indeed, as noted amply elsewhere in this 
decision, VA has made numerous inquiries to the veteran to 
obtain information sufficient for corroboration and made 
efforts on its own to obtain service personnel records, which 
do not confirm his allegations. 

In light of the foregoing, although the evidence shows that 
the veteran served in Vietnam, the evidence does not support 
the conclusion that he personally engaged in combat with the 
enemy, and the provisions of 38 U.S.C.A. § 1154(b) do not 
apply.  There must be credible supporting evidence of record 
that the alleged stressor actually occurred in order to 
warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

The Board further notes that, in 1992, the veteran's mother 
submitted a statement stating, essentially, that her son's 
in-service trauma (manifested as flashbacks) has caused him 
to become twice-divorced and that he is unable to live 
independently.  This statement is not competent evidence to 
corroborate the claimed stressor.  The statement apparently 
is based upon purported trauma as relayed to her by the 
veteran, given that there is no evidence that she herself had 
served in Vietnam with the veteran or otherwise had personal, 
first-hand knowledge of the claimed event(s).      

As for requisite medical evidence, the claims folder includes 
service medical records, VA medical treatment and C&P 
examination records, and private medical records.  The 
veteran's service medical records, which include the 
September 1966 service entrance medical history report and 
medical examination report and October 1969 separation 
medical history report and medical examination report, are 
completely devoid of any complaint of, or treatment for, 
psychiatric problems or in-service trauma.  In fact, the 
Board notes that the earliest evidence of record of 
psychiatric problems is dated in the early 1980s (see private 
treatment records documenting diagnoses of, and treatment 
for, bipolar disorder and mania), more than two decades after 
service.  

VA medical records reflect recent diagnoses of psychosis and 
PTSD (see 2000 VA records and January 2001 C&P examination 
report), which apparently were based, at least in part, upon 
the veteran's uncorroborated accounting of in-service combat 
trauma.  "Just because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is unable to accept the 
diagnosis of PTSD as based upon a confirmed stressor because 
the preponderance of the evidence is against a finding that 
the veteran had combat service, and the record does not 
otherwise contain independent evidence confirming his account 
of in-service stressors.

In conclusion, with no competent evidence of either combat 
service or corroborated PTSD stressor, the Board does not 
find recent medical evidence diagnosing PTSD, among other 
psychiatric disorders, persuasive here.  As such, the basic 
elements of a PTSD service connection claim (see 38 C.F.R. 
§ 3.304(f) (2004)) have not been met.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the PTSD claim, and that the benefit-of-reasonable doubt rule 
is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004). 

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, as is the case here.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice is to be 
provided before the issuance of the initial unfavorable 
rating decision of the agency of original jurisdiction (AOJ) 
from which the appeal arises.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In an April 2001 
letter sent before the issuance of the rating decision from 
which this appeal arises, the RO advised the veteran of VA's 
duties to notify and assist, the veteran's and VA's 
respective claim development responsibilities, and what the 
evidence must show to substantiate a PTSD service connection 
claim, and asked the veteran to provide additional relevant 
evidence to support the claim.  

As discussed above in Section II of this decision, the crux 
of this case is inadequate verification of the PTSD stressor 
as alleged by the veteran.  In this connection, the RO 
notified the veteran of the need for stressor corroboration 
numerous times.  In July 2000, shortly after the veteran 
filed the PTSD service connection claim giving rise to this 
appeal, the RO sent the veteran a letter asking him to 
answer, in as much detail as possible, questions concerning 
the alleged stressor.  In this letter, the RO explained that 
more detailed information was needed because a similar letter 
had been sent to him in 1993 (in connection with a 992 claim 
for service connection for a psychiatric disorder), but that 
his responses at that time were deemed inadequate for 
verification purposes.  The veteran submitted a stressor 
statement in July 2000 in response to this letter, but the 
response did not contain enough detailed information to 
enable adequate corroboration efforts, as discussed below.  

The RO, nonetheless, subsequently made corroboration efforts 
on its own by obtaining the veteran's service personnel 
records from the National Personnel Records Center, and by 
contacting USASCRUR for documentation that could help verify 
the claimed in-service psychiatric trauma.  The USASCRUR 
response to the RO's request indicates that more specific 
information, such as the veteran's unit designation, 
approximate dates and locations of occurrence of alleged 
stressor incidents, and names of servicemen involved, is 
needed for a meaningful corroboration effort.  Thus, in April 
2001, the RO sent the veteran another letter substantially 
similar to that sent in July 2000 specifically asking the 
veteran to answer, within 60 days, ten questions designed to 
elicit more specific information needed to verify the alleged 
stressor.  No response was received within this time period, 
and in July 2001, the RO issued a rating decision denying the 
claim.  The Board notes that the veteran submitted a brief 
response in July 2001, received by the RO after it issued the 
unfavorable rating decision; however, this response merely 
indicated where he had been stationed in Vietnam between 
April 1967 and November 1968.  This information was 
duplicative of that found elsewhere in the file and known 
before the issuance of the rating decision.  In fact, in its 
December 2000 information request to USASCRUR, the RO 
informed the USASCRUR of the dates during which the veteran 
had served in Vietnam, along with the veteran's engineering 
battalion assignment and description of the alleged stressor 
incident as relayed by the veteran; however, this information 
determined to be inadequate for verification purposes.  The 
veteran also submitted a written statement as part of his 
appeal to the Board (VA Form 9); however, this statement was 
essentially a stressor explanation substantially similar to 
that provided in July 2000.            

The Board further notes that, through the Statement of the 
Case (SOC), the veteran was notified of what the evidence 
must show to result in a favorable determination on his PTSD 
claim, what evidence and information had been obtained and 
considered, and why the claim remains denied.  Moreover, the 
SOC specifically and fully cites 38 C.F.R. § 3.159, which 
concerns VA's duty to assist and informs the veteran that he 
may provide any evidence in his possession pertinent to the 
claim.  Further, 38 C.F.R. § 3.159(c)(2)(i) provides that the 
veteran "must provide information sufficient for the records 
custodian to conduct a search of corroborative records" with 
respect to claimed stressful events in service.  Here, 
numerous inquiries were made asking him to provide 
sufficiently detailed information to enable a meaningful 
stressor verification effort, but no such information was 
provided.       

Thus, in sum, through the April 2001 VCAA letter, the SOC, 
and three (1993; 2000; 2001) letters designed to elicit 
adequate stressor information, the veteran received ample 
notice of what is needed to substantiate a PTSD service 
connection claim, the veteran's and VA's respective 
responsibilities in claim development, what evidence has been 
obtained, and what evidence is missing.  The veteran also was 
specifically asked to provide any evidence pertaining to the 
claim.  

The Board acknowledges that the VCAA notice arguably was 
accomplished not with a single pre-AOJ decision VCAA letter, 
but with several pieces of correspondence, sent before and 
after the July 2001 rating decision.  This is, at most, a 
technical defect that posed no prejudice to the veteran.  
During the appeal period, VA gave the veteran appropriate 
notice of VCAA requirements, and he had ample opportunity 
during this period to provide relevant evidence or to ask VA 
for assistance in obtaining such evidence.  He also had an 
opportunity to provide testimonial evidence, and declined to 
exercise this right.  Neither the veteran nor his 
representative submitted additional new, relevant evidence 
after the issuance of the SOC.  Nor has either argued that 
there exists relevant evidence not of record due to a VCAA 
notice defect.  Additional written argument, however, was 
submitted by the representative on the veteran's behalf.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini II Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the AOJ decision: "[W]e do not hold that . . . [a] case in 
which pre-AOJ-adjudication notice was not provided . . . must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini II decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim.  However, the Court 
recognized that a case-by-case evaluation might be warranted.  
The Board has conducted such an evaluation here and has 
determined that adequate notice was provided, as set forth 
above.  The record is not incomplete due to VA action or 
inaction with respect to VCAA notification.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, 
service personnel records, statements concerning the alleged 
stressor, the veteran's written statements related to the 
claim, and post-service medical records, and associated them 
with the claims folder.  It assisted the veteran by making 
reasonable effort to corroborate the stressor, as discussed 
above.  The veteran was offered an opportunity to provide 
testimonial evidence.  Nothing in the record indicates that 
the veteran had identified relevant records for which he 
wanted VA's assistance in obtaining to which the VA failed to 
respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


